Citation Nr: 1703278	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for type 1 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1983 to November 1983.

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The Veteran requested a hearing before the Board when he filed a VA Form 9 in January 2008.  He also requested a hearing before a Decision Review Officer (DRO) in February 2008.  In January 2010, the Veteran was notified that he was scheduled for a hearing before a DRO at the RO in February 2010.  The Veteran did not report for the hearing.  Thereafter, in March 2010, the Veteran indicated that he was unable to attend the DRO hearing due to medical problems, and that he no longer desired a hearing before the Board.  Accordingly, the Board hearing request is withdrawn.  38 C.F.R. § 20.704 (2016).

In August 2011 and November 2013, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  In March 2015, the Board denied the appeal for service connection for type 1 diabetes mellitus.  The Veteran appealed the March 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court vacated and remanded the March 2015 Board decision that denied the appeal for service connection for type 1 diabetes mellitus.  Specifically, the Court held that the Board erred in failing to provide the Veteran with an adequate statement of reasons or bases in finding that the VA examinations and opinions were adequate to decide the service connection claim on appeal.  Pursuant to the Court remand, the appeal is REMANDED to the AOJ.  


REMAND

Service Connection for Type 1 Diabetes Mellitus

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).

In this case, in the August 2016 memorandum decision, the Court held that the Board failed to provide the Veteran with an adequate statement of reasons or bases.  The Court reasoned that, although the September 2011VA examiner stated that no urine tests were available from the July 1983 service entrance examination report, the service entrance examination report reflects a negative sugar-reagent test strip.  The Court explained that, in concluding that the September 2011 VA examination report is adequate, the Board failed to discuss this apparent contradiction, including whether it resulted in an opinion based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  The Court observed that an October 1983 service treatment record noted that the Veteran's weight had decreased from 179 to 168 pounds over the prior month.  The Court held that it it is unclear whether the September 2011 and December 2013 VA examiners considered and compared the negative sugar-reagent strip test at service entrance against the 4+ glucose urinalysis result obtained two months later or whether they considered the appellant's abrupt weight change during service and the fact that he began taking insulin in service.  Based on the foregoing, the Board is remanding the service connection issue on appeal for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1. Return the case file to the VA examiner who conducted the September 2011 VA examination and provided the January 2014 VA addendum opinion for another addendum opinion regarding the etiology of the current type 1 diabetes mellits.  If the September 2011 VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to use the clear and umistakable standard as outlined below.  The examiner is requested to provide the following opinions:

Did the type 1 diabetes mellitus clearly and unmistakably (obvious, manifest, undebatable) preexist the Veteran's active service?

If it is the examiner's opinion that the type 1 diabetes mellitus preexisted service, was the type 1 diabetes mellitus clearly and unmistakably (obvious, manifest, undebatable) not aggravated during the Veteran's active service?  

In addition to the evidence and rationale previously reviewed and discussed, the examiner is requested to specifically comment on the significance of the July 1983 service entrance examination report showing a negative sugar-reagent test strip, and the October 1983 service treatment record showing a 4+ glucose urinalysis test result, as well as the Veteran's abrupt weight change during the short time he spent on active duty.

The term "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the type 1 diabetes mellitus prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issue of service connection for type 1 diabetes mellitus should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

